Case 8:20-cv-00771-CEH-JSS Document 53 Filed 12/17/20 Page 1 of 17 PageID 721




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION

PRIME TIME SPORTS GRILL,
INC.,

       Plaintiff,

v.                                                           Case No: 8:20-cv-771-T-36JSS

DTW 1991 UNDERWRITING
LIMITED,

      Defendant.
___________________________________/

                                          ORDER

       This matter comes before the Court upon Defendant's Motion to Dismiss

Pursuant to Rule 12(b)(6) [Doc. 13], Plaintiff’s response [Doc. 18], Defendant’s reply

[Doc 22] and the notices of supplemental authority filed by the parties [Docs. 39, 40,

41, 42, 43, 44, 47]. In the motion, Defendant argues that Plaintiff has failed to state a

claim upon which relief can be granted as Plaintiff has not alleged any facts that give

rise to coverage under its policy of commercial property insurance. The Court, having

considered the motion and being fully advised in the premises, will GRANT

Defendant's Motion to Dismiss Pursuant to Rule 12(b)(6).

         I.   BACKGROUND 1



1
   The following statement of facts is derived from Plaintiff’s Complaint (Doc. 1), the
allegations of which the Court must accept as true in ruling on the instant Motion to Dismiss.
Linder v. Portocarrero, 963 F.2d 332, 334 (11th Cir. 1992); Quality Foods de Centro Am., S.A. v.
Latin Am. Agribusiness Dev. Corp. S.A., 711 F.2d 989, 994 (11th Cir. 1983).
Case 8:20-cv-00771-CEH-JSS Document 53 Filed 12/17/20 Page 2 of 17 PageID 722




               a. Facts

       Plaintiff Prime Time Sports Grill, Inc. operates a bar and restaurant in Tampa,

Florida. [Doc. 6 ¶ 4]. In conducting business, Plaintiff ordinarily employs between 20

to 25 employees, 7 days a week, 365 days per year, from 11 a.m. until 3 a.m. daily. Id.

Effective June 7, 2019, Plaintiff received commercial property insurance coverage

from Defendant DTW 1991 Underwriting Limited through the international

insurance marketplace known as Lloyd’s, London. Id. ¶ 3. The policy protected

Plaintiff from all risks that were not specifically excluded, including loss of net business

profit and operating expenses. Id. Per the policy, this coverage extended through June

7, 2020. Id.

       On March 17, 2020, Florida’s Governor Ron DeSantis ordered all bars and

restaurants in the state of Florida closed for 30 days in response to the COVID-19
                     2
pandemic. Id. ¶ 6.       That same day, Plaintiff notified Defendant that based on its

monthly gross revenues and normal operating expenses, the governmental suspension

would result in a loss of more than $15,000 in net profit and would cause it to incur

more than $60,000.00 in operating expenses, including payroll from March 17, 2020

through April 1, 2020 and that the loss would be in excess of $30,000 in net profit and

$120,000 in operating expenses, including payroll by April 17, 2020. Id. ¶¶ 6,7. Plaintiff

also requested that Defendant pay all benefits owed under the policy for the COVID-



2
  On April 1, 2020, Governor DeSantis implemented a state-wide “stay at home” order for
the entire state of Florida for an additional 30 days. [Doc. 6 ¶ 3].


                                             2
Case 8:20-cv-00771-CEH-JSS Document 53 Filed 12/17/20 Page 3 of 17 PageID 723




19 governmental suspension of business. Id. ¶ 7. By letter dated March 23, 2020,

Defendant denied the request. Id. ¶ 8.

              b. Procedural history

       Plaintiff then filed this action on April 2, 2020. 3 [Doc. 1]. In the Amended

Complaint, Plaintiff alleges it is in doubt as to its rights and Defendant’s obligations to

provide coverage for “the losses stemming from the governmental suspension as a

result of the COVID-19 pandemic relating from the losses of income, business

interruption, extra expense, contingent business interruption, ingress/egress, civil

authority, all risk coverage, and other coverage extensions under the policy of

insurance.” [Doc. 6 ¶¶ 11, 12]. As such, Plaintiff has requested a declaration that the

losses resulting from Covid-19 are covered by the policy issued by Defendant.

       Defendant has moved to dismiss the action pursuant to Federal Rule of Civil

Procedure 12(b)(6). [Doc. 13 at p. 2]. In the motion, Defendant argues that the

Amended Complaint does not allege a claim that falls within the policy’s Business

Income insuring agreement as coverage only applies to a slowdown or cessation of

operations if it is “caused by direct physical loss of or damage to property” at the insured

premises and Plaintiff has not alleged any form of “physical” loss or damage to

anything. Id. at pp. 7-8. Additionally, Defendant states that any claim for coverage

under the Civil Authority provision of the policy fails as a matter of law as that

provision requires, among other things, damage to property away from the insured


3
 Initially, Plaintiff named defendant as Certain Underwriters at Lloyd’s London but then
amended the complaint in response to this Court’s jurisdictional inquiry. [Docs. 1, 5].
                                             3
Case 8:20-cv-00771-CEH-JSS Document 53 Filed 12/17/20 Page 4 of 17 PageID 724




premises, which also has not been alleged. Id. at pp. 20-21. Defendant further argues

that the Court should dismiss the action with prejudice as Plaintiff cannot formulate

any alternative basis for coverage out of the Governor’s orders or COVID-19 in general

as neither has created a direct physical loss to the property. Id. at p. 12.

       In its response, Plaintiff presents a number of arguments as to why Defendant’s

coverage decision is wrong and the motion should be denied. [Doc. 18 at pp. 12-24].

Plaintiff contends that it has sufficiently alleged that a “covered cause of loss” caused

“direct physical loss of or damage to” insured “property.” Id. at pp. 2, 12. Plaintiff

specifically explains that the policy offers “all-risk” coverage and all fortuitous loss

occurring during the policy period is covered unless it results from misconduct or fraud

and there is no specific exclusion in the policy for losses caused by governmental

suspension orders or viruses. Id. at pp. 12-15. Additionally, Plaintiff contends that

business income is covered commercial property that suffered a loss or damage when

business operations were suspended, and that Defendant conflates coverage with

causation and indiscriminately shifts between cause of loss and the loss suffered. Id. at

p. 16. Plaintiff further contends that the failure of the property to perform its function

constituted a “direct” and “physical” loss to the property within the meaning of the

policy, even in the absence of “damage.” Id. at pp. 18-19.

       In reply, Defendant again argues that Plaintiff has not experienced or claimed

any “direct physical loss of or damage to property at premises which are described in

the Declarations,” which must exist for coverage to exist under the policy. [Doc. 22 at

p. 2]. Defendant also argues that loss of use and loss of market caused by the
                                             4
Case 8:20-cv-00771-CEH-JSS Document 53 Filed 12/17/20 Page 5 of 17 PageID 725




enforcement of, or compliance with laws regulating the use of property has never been

a covered cause of loss. Id. In fact, Defendant posits that Plaintiff’s claim that coverage

exists is based on an attempt to avoid the plain language of the policy, which controls.

Id. Defendant also argues that business income does not constitute covered property

under the policy, as the policy defines covered property as including the building,

business fixtures, and related equipment, but not accounts, bills, currency, money,

notes or securities, among other similar items. Id. at p. 3. Further, Defendant again

points out that Plaintiff’s suspension was allegedly caused by governmental orders, not

physical loss of or damage to property at the insured premises and the monetary loss

was not a covered cause of loss as defined in the policy. Id. at p. 4. Lastly, Defendant

argues that because there are no facts to develop, the Court need not defer the issue to

summary judgment as Plaintiff requests in its response. Id.

       II.    LEGAL STANDARD

       When deciding whether to grant a motion to dismiss pursuant to Federal Rule

of Civil Procedure12(b)(6), the court must accept “the complaint’s allegations as true

and constru[e] them in the light most favorable to the plaintiff.” Castillo v. Allegro Resort

Mktg., 603 F. App'x 913, 915 (11th Cir. 2015) (quoting Chaparro v. Carnival Corp., 693

F.3d 1333, 1335 (11th Cir. 2012)). “A court is generally limited to reviewing what is

within the four corners of the complaint on a motion to dismiss.” Austin v. Modern

Woodman of Am., 275 F. App'x 925, 926 (11th Cir. 2008) (quoting Bickley v. Caremark

RX, Inc., 461 F.3d 1325, 1329 n.7 (11th Cir.2006)). This includes attachments or



                                             5
Case 8:20-cv-00771-CEH-JSS Document 53 Filed 12/17/20 Page 6 of 17 PageID 726




exhibits provided with the complaint. See Gill as Next Friend of K.C.R. v. Judd, 941 F.3d

504, 511 (11th Cir. 2019) (“The Civil Rules provide that an attachment to

a complaint generally becomes ‘part of the pleading for all purposes,’ Fed. R. Civ. P.

10(c), including for ruling on a motion to dismiss.”); Hoefling v. City of Miami, 811 F.3d

1271, 1277 (11th Cir. 2016) (noting that attached exhibits to a complaint can be

considered on a motion to dismiss).        “[W]hen exhibits attached to a complaint

‘contradict the general and conclusory allegations of the pleading, the exhibits govern.’

” Gill, 941 F.3d at 514.

      To survive a motion to dismiss under Rule 12(b)(6), a pleading must include a

“short and plain statement of the claim showing that the pleader is entitled to relief.”

Ashcroft v. Iqbal, 556 U.S. 662, 677–78 (2009) (internal quotation marks omitted)

(quoting Fed. R. Civ. P. 8(a)(2)). Labels, conclusions and formulaic recitations of the

elements of a cause of action are not sufficient. Id. at 678 (citing Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 555 (2007)). Furthermore, mere naked assertions are not

sufficient. Id. A complaint must contain sufficient factual matter, which, if accepted as

true, would “state a claim to relief that is plausible on its face.” Id. (quoting Twombly,

550 U.S. at 570). “A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Id. (citation omitted). The Court, however, is not

bound to accept as true a legal conclusion stated as a “factual allegation” in the

complaint. Id.



                                            6
Case 8:20-cv-00771-CEH-JSS Document 53 Filed 12/17/20 Page 7 of 17 PageID 727




       III.    DISCUSSION

       Policy Construction

       Plaintiff seeks a declaration as to the rights and obligations under a policy of

commercial property insurance issued to it by Defendant. The determination as to

whether there is coverage for the loss alleged by Plaintiff starts and ends with the policy

of insurance. In construing the language of the policy, Defendant contends that Florida

Law applies, and Plaintiff has briefed the issue in accordance with Florida law.

“Florida courts have traditionally adopted the lex loci contractus rule to conflicts of law

problems in contract cases and have, thus, looked to the law of the state where the

contract was made or was to be performed.” 4 LaFarge Corp. v. Travelers Indem. Co., 118

F.3d 1511, 1515 (11th Cir. 1997); Rando v. Gov't Employees Ins. Co., 556 F.3d 1173, 1176

(11th Cir. 2009) (stating same) (quoting State Farm Mut. Auto. Ins. Co. v. Roach, 945

So.2d 1160, 1163 (Fla.2006)), certified question answered, 39 So. 3d 244 (Fla. 2010).

When the contract deals with an insurance policy, the locus contractus is generally the

state where the insured executed the insurance application. Am. United Life Ins. Co. v.

Martinez, 480 F.3d 1043, 1059 (11th Cir. 2007). The policy, which is provided with the

amended complaint, reflects that Plaintiff is a Florida insured and the policy was

issued through a producer in Florida. [Doc. 6-1 at pp. 1, 6]. “Florida applies its own

laws to interpret policies which are purchased and delivered in that state.” Trans


4
  “Since this is a diversity action, [the Court is] required to apply the substantive law of the
forum state, namely Florida, including its conflict-of-laws rules.” Fioretti v. Massachusetts Gen.
Life Ins. Co., 53 F.3d 1228, 1235 (11th Cir. 1995) (citation omitted).


                                                7
Case 8:20-cv-00771-CEH-JSS Document 53 Filed 12/17/20 Page 8 of 17 PageID 728




Caribbean Lines, Inc. v. Tracor Marine, Inc., 748 F.2d 568, 570 (11th Cir. 1984). The

Court therefore agrees that Florida law applies.

       “Generally, under Florida law, ‘in construing insurance policies, courts should

read each policy as a whole, endeavoring to give every provision its full meaning and

operative effect.’ ” Penzer v. Transportation Ins. Co., 545 F.3d 1303, 1306 (11th Cir. 2008)

(quoting Auto–Owners Ins. Co. v. Anderson, 756 So.2d 29, 34 (Fla.2000)), certified question

answered, 29 So. 3d 1000 (Fla. 2010). In doing so, the ordinary meaning is given to the

plain language used in the policy. See Hegel v. First Liberty Ins. Corp., 778 F.3d 1214,

1221 (11th Cir. 2015) (“Florida courts ‘commonly adopt the plain meaning of words

contained in legal and non-legal dictionaries.’ ”); GEICO Marine Ins. Co. v. Shackleford,

945 F.3d 1135, 1140 (11th Cir. 2019) (“Under Florida law, we first look to the text of

the policy and construe the policy ‘in accordance with [its] plain language.’ ”). “[I]f,

after resort to the ordinary rules of construction, ‘the relevant policy language is

susceptible to more than one reasonable interpretation, one providing coverage and

the other limiting coverage,’ ” the policy is ambiguous. Interline Brands, Inc. v. Chartis

Specialty Ins. Co., 749 F.3d 962, 965 (11th Cir. 2014) (quoting Taurus Holdings, Inc. v.

U.S. Fidelity and Guar. Co., 913 So.2d 528, 532 (Fla.2005)). An ambiguity in an

insurance policy must be construed in favor of the insured so as not to deny coverage

Cast Steel Prod., Inc. v. Admiral Ins. Co., 348 F.3d 1298, 1300 (11th Cir. 2003). However,

“[c]ourts may not ‘rewrite contracts, add meaning that is not present, or otherwise

reach results contrary to the intentions of the parties.’” Intervest Const. of Jax, Inc. v. Gen.



                                               8
Case 8:20-cv-00771-CEH-JSS Document 53 Filed 12/17/20 Page 9 of 17 PageID 729




Fid. Ins. Co., 133 So. 3d 494, 497 (Fla. 2014) (quoting State Farm Mut. Auto. Ins. Co. v.

Pridgen, 498 So. 2d 1245, 1248 (Fla.1986)).

      The Policy

      As an initial matter, Plaintiff’s claim that the loss is covered because its policy

is an “all-risks” policy lacks merit. The Florida Supreme Court has stated on multiple

instances that “[a]lthough the term ‘all-risk’ is afforded a broad, comprehensive

meaning, an ‘all-risk’ policy is not an ‘all loss’ policy, and thus does not extend

coverage for every conceivable loss.” Fayad v. Clarendon Nat. Ins. Co., 899 So. 2d 1082,

1086 (Fla. 2005); Sebo v. Am. Home Assurance Co., 208 So. 3d 694, 696–97 (Fla. 2016)

(stating same). Rather, the loss must be one that is covered based on a reasonable

construction of all the terms of the policy.

      Importantly, the policy issued to Plaintiff contains the following relevant

provisions and endorsements:

                       CAUSES OF LOSS – SPECIAL FORM

             A.     Covered Causes Of Loss
                    When Special is shown in the Declarations, Covered
                    Causes of Loss means direct physical loss unless the
                    loss is excluded or limited in this policy.

                                          ***

                       BUILDING AND PERSONAL PROPERTY
                             COVERAGE FORM

             ...

             A.     Coverage



                                               9
Case 8:20-cv-00771-CEH-JSS Document 53 Filed 12/17/20 Page 10 of 17 PageID 730




                  We will pay for direct physical loss of or damage to
                  Covered Property at the premises described in the
                  Declarations caused by or resulting from any
                  Covered Cause of Loss.

                  1. Covered Property
                     Covered Property, as used in this Coverage Part,
                     means the type of property described in this
                     section, A.1., and limited in A.2. Property Not
                     Covered, if a Limit Of Insurance is shown in the
                     Declarations for that type of property.

                     a. Building, meaning the building or structure
                        described in the Declarations…
                     b. Your Business Personal Property consists of
                        the following property located in or on the
                        building or structure described in the
                        Declarations or in the open (or in a vehicle)
                        within 100 feet of the building or structure or
                        within 100 feet of the premises described in the
                        Declarations, whichever distance is greater…
                     c. Personal Property Of Others that is:
                        (1) In your care, custody or control; and
                        (2) Located in or on the building or structure
                        described in the Declarations or in the open (or
                        in a vehicle) within 100 feet of the building or
                        structure or within 100 feet of the premises
                        described in the Declarations, whichever
                        distance is greater….

                  3. Covered Causes Of Loss
                     See applicable Causes Of Loss form as shown in
                     the Declarations. . . .

                                      ***

                  BUSINESS INCOME (AND EXTRA EXPENSE)
                          COVERAGE FORM

            ...

            A.    Coverage

                                        10
Case 8:20-cv-00771-CEH-JSS Document 53 Filed 12/17/20 Page 11 of 17 PageID 731




                  1. Business Income
                     Business Income means the:
                     a. Net Income (Net Profit or Loss before income
                        taxes) that would have been earned or
                        incurred; and
                     b. Continuing normal operating expenses
                        incurred, including payroll. . . .

                     We will pay for the actual loss of Business Income
                     you sustain due to the necessary "suspension" of
                     your "operations" during the "period of
                     restoration". The "suspension" must be caused by
                     direct physical loss of or damage to property at
                     premises which are described in the Declarations
                     and for which a Business Income Limit Of
                     Insurance is shown in the Declarations. The loss
                     or damage must be caused by or result from a
                     Covered Cause of Loss. . . .

                  3. Covered Causes Of Loss, Exclusions And
                     Limitations

                     See applicable Causes Of Loss form as shown in
                     the Declarations.

                  5. Additional Coverages
                     a. Civil Authority
                     In this Additional Coverage, Civil Authority, the
                     described premises are premises to which this
                     Coverage Form applies, as shown in the
                     Declarations.
                     When a Covered Cause of Loss causes damage to
                     property other than property at the described
                     premises, we will pay for the actual loss of
                     Business Income you sustain and necessary Extra
                     Expense caused by action of civil authority that
                     prohibits access to the described premises . . .

            F.     Definitions




                                       11
Case 8:20-cv-00771-CEH-JSS Document 53 Filed 12/17/20 Page 12 of 17 PageID 732




                     3. "Period of restoration" means the period of time
                        that:
                        a. Begins:
                           (1) 72 hours after the time of direct physical
                                loss or damage for Business Income
                                Coverage; or
                           (2) Immediately after the time of direct
                                physical loss or damage for Extra Expense
                                Coverage;
                              caused by or resulting from any Covered
                              Cause of Loss at the described premises; and
                        b. Ends on the earlier of:
                           (1) The date when the property at the
                                described premises should be repaired,
                                rebuilt or replaced with reasonable speed
                                and similar quality; or
                           (2) The date when business is resumed at a
                                new permanent location.

              ...

                     6. "Suspension" means:
                          a. The slowdown or cessation of your
                             business activities; or
                          b. That a part or all of the described premises
                             is rendered untenantable, if coverage for
                             Business Income Including "Rental Value"
                             or "Rental Value" applies.

 [Doc. 6-1 at pp. 17, 28-30, 44-45, 52].

       Direct Physical Loss

       The existence of coverage for Plaintiff’s loss turns on whether there was “direct

 physical loss of or damage to Covered Property.” This is the language used in the

 Special Form and the other forms that are relevant to Plaintiff’s claim. Pursuant to the

 Business Income (and Extra Expense) Coverage Form, Defendant undertakes to “pay

 for the actual loss of Business Income [the Insured] sustain[s] due to the necessary

                                           12
Case 8:20-cv-00771-CEH-JSS Document 53 Filed 12/17/20 Page 13 of 17 PageID 733




 ‘suspension’ of [the Insured’s] ‘operations’ during the ‘period of restoration’.” Id. at p.

 44. The "suspension" must be caused by direct physical loss of or damage to property

 at premises which are described in the Declarations and that loss must be caused by a

 direct physical loss that is not excluded or limited in the policy. Id. at pp. 44, 45, 17.

 Likewise, under the Building and Personal Property Coverage Form, Defendant

 undertakes to “pay for direct physical loss of or damage to Covered Property at the

 premises described in the Declarations caused by or resulting from any Covered Cause

 of Loss.” Id. at p. 28. “Covered Causes of Loss means direct physical loss unless the

 loss is excluded or limited in this policy.” Id. at p. 17.

        While the term “direct physical loss” is frequently referenced in the insuring

 language, it is not defined. Hence, the Court will construe that term in accordance

 with the plaining meaning of the words. The jurisprudence from Florida reflects that

 the State’s courts of appeals, applying these same principles of interpretation, have

 construed “direct physical loss” on a few occasions. For example, in Homeowners

 Choice Prop. & Cas. v. Miguel Maspons, 211 So. 3d 1067, 1069 (Fla. 3d DCA 2017), the

 Third District construed the term in a homeowner’s policy of insurance and stated as

 follows:

               We give the undefined words of an insurance contract their
               ordinary meaning, just as we would with any other type of
               contract. See State Farm Fire & Cas. Co. v. Castillo, 829 So.2d
               242, 244 (Fla. 3d DCA 2002) (“[T]erms utilized in an
               insurance policy should be given their plain and
               unambiguous meaning as understood by the ‘man-on-the-
               street.’ ”). A “loss” is the diminution of value of
               something, and in this case, the ‘something’ is the insureds'
               house or personal property. Loss, Black's Law
                                              13
Case 8:20-cv-00771-CEH-JSS Document 53 Filed 12/17/20 Page 14 of 17 PageID 734




               Dictionary (10th ed. 2014). “Direct” and “physical” modify
               loss and impose the requirement that the damage be
               actual. Examining the plain language of the insurance
               policy in this case, it is clear that the failure of the drain pipe
               to perform its function constituted a “direct” and “physical”
               loss to the property within the meaning of the policy.

 See also Vazquez v. Citizens Prop. Ins. Corp., No. 3D18-769, 2020 WL 1950831, at *3 (Fla.

 Dist. Ct. App. Mar. 18, 2020) (adopting interpretation in Maspons).

        The Eleventh Circuit Court of Appeals has since adopted this definition,

 holding that “under Florida law, an item or structure that merely needs to be cleaned

 has not suffered a ‘loss’ which is both ‘direct’ and ‘physical.’ ” Mama Jo's Inc. v. Sparta

 Ins. Co., 823 F. App'x 868, 879 (11th Cir. 2020) (citing Maspons, 211 So. 3d at 1069).

 The insured restaurant in Mama Jo’s received coverage under an “all risk” commercial

 property insurance policy which included, in relevant part, a Building and Personal

 Property Coverage Form and a Business Income (and Extra Expense) Coverage

 Form. Id. at 871. A claim was filed for cleaning the insured restaurant—due to dust

 and debris generated by road construction in its vicinity—and a loss of business

 income. Id. at 871-872, 879. It was denied. Id. at 872. The insured filed suit, and the

 district court granted summary judgment for the insurer, finding that neither claim was

 covered, and reasoning that the insured had suffered neither a “direct physical loss”—

 which it defined as tangible damage to property, which causes it to become

 unsatisfactory for future use or requires repairs—nor a necessary suspension of its

 operations as a result of a “direct physical loss.” Id. at 875. The appellate court agreed




                                               14
Case 8:20-cv-00771-CEH-JSS Document 53 Filed 12/17/20 Page 15 of 17 PageID 735




 and affirmed. Id. at 878-880. Plaintiff has not provided any binding authority to the

 contrary.

          This Court has since adopted that construction of the relevant term. See Infinity

 Exhibits, Inc. v. Certain Underwriters at Lloyd's London Known as Syndicate PEM 4000, No.

 8:20-CV-1605-T-30AEP, 2020 WL 5791583, at *1 (M.D. Fla. Sept. 28, 2020) (finding

 that policy did not cover loss of income suffered by company that designs and

 fabricates trade show displays because the Amended Complaint failed to allege facts

 describing how the Property suffered any actual physical loss or damage). As such,

 there must be tangible damage to property for a “direct physical loss” to exist. Id. at

 875. 5

          Based on the allegations of the Complaint, Plaintiff did not suffer any such

 tangible damage. Plaintiff specifically alleges that it was ordered closed in response to

 the Covid-19 pandemic and as a result, it lost in excess of $30,000 in net profit and

 $120,000 in operating expenses over a two-month period. [Doc. 6 ¶ 6]. It suffered an

 economic loss that did not result from tangible damage. This is not the type of loss that

 Defendant undertook to pay for based on the plain meaning of the language in the

 policy. Again, the Business Income (and Extra Expense) Coverage states that

 Defendant “will pay for the actual loss of Business Income [Plaintiff] sustain[s] due to

 the necessary ‘suspension’ of [its] ‘operations’ during the ‘period of restoration’ ” and



 5
  The Court further notes that this construction gives greatest meaning and effect to every
 word and phrase in the policy, as Defendant contends.


                                             15
Case 8:20-cv-00771-CEH-JSS Document 53 Filed 12/17/20 Page 16 of 17 PageID 736




 that " ‘suspension’ must be caused by direct physical loss of or damage to property at

 premises which are described in the Declarations.” [Doc. 6-1 at p. 44 (emphasis added)].

 The suspension was not caused by tangible damage. Instead, the government

 mandated a statewide closure of bars and restaurants due to the pandemic. 6 Plaintiff

 has not alleged any tangible damage whatsoever. 7 As such, the Court is compelled to

 find that the Complaint has not alleged a loss that falls within the scope of the policy’s

 insuring language, warranting dismissal for failure to state a cause of action pursuant

 to Rule 12(b)(6), Federal Rule of Civil Procedure. 8


 6
   According to the Centers for Disease Control and Prevention, the virus that causes Covid-
 19 “spreads through respiratory droplets or small particles, such as those in aerosols,
 produced when an infected person coughs, sneezes, sings, talks, or breathes.” Frequently
 Asked Questions, CENTERS FOR DISEASE CONTROL AND PREVENTION (Dec. 2, 2020),
 https://www.cdc.gov/coronavirus/2019-ncov/faq.html. See Fed. R. Evid. 201(b), (c), (d)
 (stating that a court may, on its own and at any stage of the proceeding, judicially notice a
 fact that is not subject to reasonable dispute because it is generally known within the trial
 court's territorial jurisdiction or can be accurately and readily determined from sources whose
 accuracy cannot reasonably be questioned).
 7
   Because Plaintiff has not alleged any “damage to property other than property at the
 described premises . . . that prohibits access to the described premises,” the Court finds that
 the Complaint does not allege a claim for loss of business income relating to civil authority as
 provided for in the policy. [Doc. 6-1 at p. 45].
 8
   There is no merit to Plaintiff’s claim that resolution of this issue is inappropriate on a motion
 to dismiss and that the Court should deny the motion and defer the issue of coverage until
 summary judgment. As the Court explained on the record at the hearing, there is no need for
 further factual development and the issue is one that will be resolved as an issue of law. There
 is no dispute in our jurisprudence that “[q]uestions of contractual interpretation are
 pure questions of law.” BioHealth Med. Lab., Inc. v. Cigna Health & Life Ins. Co., 706 F. App'x
 521, 523 (11th Cir. 2017) (citing Gibbs v. Air Canada, 810 F.2d 1529, 1532 (11th Cir. 1987)).
 In fact, the Eleventh Circuit has explicitly stated that “[b]ecause a motion to dismiss raises
 only questions of law, these challenges should be resolved before discovery begins.” Harvin v.
 Nationwide Title Clearing, 632 F. App'x 599, 601 (11th Cir. 2016) (citing World Holdings, LLC v.
 Germany, 701 F.3d 641, 655 (11th Cir.2012)).



                                                 16
Case 8:20-cv-00771-CEH-JSS Document 53 Filed 12/17/20 Page 17 of 17 PageID 737




       Moreover, it appears to the Court that any amendment would be futile based

 on the facts and circumstances of this case. As such, the Court will dismiss this case

 with prejudice. See Corsello v. Lincare, Inc., 428 F.3d 1008, 1014 (11th Cir. 2005) (“The

 district court, however, need not ‘allow an amendment . . . where amendment would

 be futile.’ ”) (quoting Bryant v. Dupree, 252 F.3d 1161, 1163 (11th Cir.2001)).

 Accordingly, it is

       ORDERED:

           1. Defendant's Motion to Dismiss Pursuant to Rule 12(b)(6) [Doc. 13] is

              GRANTED, as there is no coverage, as a matter of law, for the claim

              asserted in Plaintiff’s Amended Complaint.

           2. The Complaint is dismissed with prejudice.

           3. The Clerk of Court is directed to close this case and terminate any

              pending motions as moot.

       DONE AND ORDERED in Tampa, Florida on December 17, 2020.




 Copies to:
 Counsel of Record and Unrepresented Parties, if any




                                            17
